Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan US20210124202A1
Regarding claim 1, Pan discloses a display panel (fig. 9), comprising a first substrate (10), wherein a conductive structure layer (20) is formed on a side surface (top surface, 10) of the first substrate (10), the conductive structure layer (20) has a bonding region (23) close to a side edge (side edge, 20) of the conductive structure layer (20), the bonding region (23) of the conductive structure layer (20) protrudes from a first end surface (end surface, 10) of the first substrate (10), a protruding part (bottom portion 23) of the conductive structure layer (20) forms a first protruding part (bottom portion of 23), the first protruding part (bottom portion of 23) is bent toward a side (side surface, 10) of the first substrate (10) away from the conductive structure layer (20), and a bent part (bent portion of 23) of the first protruding part (bottom portion of 23) is fixed on the first end surface (side surface, 10) of the first substrate (10).
Regarding claim 7, Pan discloses a method for manufacturing a display panel (fig. 9, 10), comprising:
forming (S2, S3) a conductive structure layer (20) on a side surface (top surface, 10) of a first substrate (10), wherein the conductive structure layer (20) has a bonding region (23) close to a side edge (side edge, 20) of the conductive structure layer (20);
stripping (S5) at least a part of the bonding region (23) from the first substrate (10);
cutting off (S5, S6) a part of the first substrate (10) stripped from the conductive structure layer (20), and making a stripped part (bottom portion 23) of the conductive structure layer (20) protrude from a cut end surface (edge surface, 10) of the first substrate (10); and
bending (S8) the stripped part (bottom portion of 23) of the conductive structure layer (20) toward a side (side surface, 10) of the first substrate (10) away from the conductive structure layer (20), and fixing a bent part (bent portion of 23) of the conductive structure layer (20) on the cut end surface (side surface, 10) of the first substrate (10).
Regarding claim 9, Pan discloses the method for manufacturing the display panel according to claim 7, wherein the cutting off (S5, S6) the part of the first substrate (10) stripped from the conductive structure layer (20) comprises:
positioning the stripped part (bottom portion 23) of the conductive structure layer (20) by using an auxiliary fixture (24); and
cutting (S5) off the part of the first substrate (10) stripped from the conductive structure layer (20).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim  2, 3, 5, 6, 8 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan US20210124202A1 in view of Kawata US20160209582A1.

Regarding claim 2, Pan teaches the display panel according to claim 1, however does not explicitly disclose wherein a shape of the bent part is an arc surface, a wavy curved surface, or a curved surface comprising an arc surface, an inclined surface and an arc surface which are sequentially connected.
Kawata teaches wherein a shape of the bent part (bent portion of 30, L, 33) is an arc surface (see fig. 9), a wavy curved surface, or a curved surface comprising an arc surface (right portion), an inclined surface (middle portion) and an arc surface (left portion) which are sequentially connected (see fig. 9) for the purposes of preventing breakage of the conductive structure layer ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan to incorporate the shape of the conductive structure layer as taught by Kawata for the purposes of preventing breakage of the conductive structure layer ([0082]).
Regarding claim 3, Pan teaches the display panel according to claim 1, however does not explicitly disclose wherein a first fixing adhesive is filled between the bent part and the first end surface of the first substrate.
Kawata teaches wherein a first fixing adhesive (34) is filled between the bent part (bent portion of 30, L, 33) and the first end surface (side surface, 10) of the first substrate (10) for the purposes of preventing breakage of the conductive structure layer ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan to incorporate the fixing adhesive as taught by Kawata for the purposes of preventing breakage of the conductive structure layer ([0082]).
Regarding claim 5, Pan teaches the display panel according to claim 1, however does not explicitly disclose wherein the conductive structure layer comprises a base layer, a conductive layer and a protective layer which are sequentially stacked, and materials of the base layer and the protective layer both comprise polyimide or polyethylene terephthalate.
Kawata teaches wherein the conductive structure layer (30, L, 33) comprises a base layer (30), a conductive layer (L) and a protective layer (33) which are sequentially stacked (see fig. 9), and materials of the base layer (30) and the protective layer (33) both comprise polyimide or polyethylene terephthalate ([0056], [0063]) for the purposes of preventing breakage of the conductive structure layer ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan to incorporate the conductive structure layer as taught by Kawata for the purposes of preventing breakage of the conductive structure layer ([0082]).
Regarding claim 6, Pan teaches a display apparatus comprising the display panel according to claim 1 however does not explicitly disclose a backplate assembly disposed on a side surface of the first substrate away from the conductive structure layer, wherein the first protruding part is fixed on an end surface of the backplate assembly corresponding to the first end surface of the first substrate after being bent.
Kawata teaches a backplate assembly (BL) disposed on a side surface (bottom surface, 10) of the first substrate (10) away from the conductive structure layer (30, L, 33), wherein the first protruding part (protruding portion, 30, L, 33) is fixed on an end surface (edge surface of BL) of the backplate assembly (BL) corresponding to the first end surface (edge surface of 10) of the first substrate (10) after being bent (see fig. 9) for the purposes of preventing breakage of the conductive structure layer ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan to incorporate the shape of the backplate assembly as taught by Kawata for the purposes of preventing breakage of the conductive structure layer ([0082]).
Regarding claim 8, Pan teaches the method for manufacturing the display panel according to claim 7, wherein the stripping (S5) at least a part of the bonding region (23) from the first substrate (10) comprises:
irradiating (S5) the bonding region (23) of the conductive structure layer (20) from the side (side surface, 10) of the first substrate (10) away from the conductive structure layer (20) by using laser, to strip a corresponding part (22) of the conductive structure layer (23) from the first substrate (10).
However, Pan does not explicitly disclose irradiating the conductive structure layer using a laser.
Kawata teaches irradiating (LLO) the conductive structure layer (30) using a laser ([0079]) for the purposes of performing the stripping process ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Pan to incorporate the stripping process as taught by Kawata for the purposes of performing the stripping process ([0079]).
Regarding claim 10, Pan teaches the method for manufacturing the display panel according to claim 7, wherein the stripping (S5) at least a part of the bonding region (23) from the first substrate (10) comprises:
disposing a second substrate (30) on the conductive structure layer (20), to make the bonding region (23) be exposed outside the second substrate (30);
irradiating the bonding region (23) of the conductive structure layer (20) and a part (22) of the conductive structure layer (20) close to the bonding region (23) from the side (side surface, 10) of the first substrate (10) away from the conductive structure layer (20) by using laser, to strip a corresponding part (22) of the conductive structure layer (20) from the first substrate (10); and
irradiating the part (22) of the conductive structure layer (20) close to the bonding region (23) from a side of the second substrate (30) away from the conductive structure layer (20) by using laser, to strip a corresponding part (22) of the conductive structure layer (20) from the second substrate (30).
However, Pan does not explicitly disclose irradiating the conductive structure layer using a laser.
Kawata teaches irradiating (LLO) the conductive structure layer (30) using a laser ([0079]) for the purposes of performing the stripping process ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Pan to incorporate the stripping process as taught by Kawata for the purposes of performing the stripping process ([0079]).
Regarding claim 11, Pan and Kawata teach the method for manufacturing the display panel according to claim 10, Pan further teaches wherein the cutting off (S5, S6) the part of the first substrate (10) stripped from the conductive structure layer (20) comprises:
positioning the stripped part (bottom portion, 23) of the conductive structure layer (20) from a side (bottom surface, 30) where the second substrate (30) is located by using an auxiliary fixture (24); and
cutting off (S5) the part of the first substrate (10) stripped from the conductive structure layer (20), wherein the second substrate (30) protrudes from the cut end surface (edge surface, 10) of the first substrate (10) to form a protruding part (bottom portion of 23).

Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan US20210124202A1 in view of Kawata US20160209582A1 further in view of Sato US20150160760A1. 
Regarding claim 4, Pan and Kawata teach the display panel according to claim 3, Kawata further teaches further comprising a second substrate (30) disposed on the conductive structure layer (30, L, 33), wherein the second substrate (30) protrudes from the first end surface (side surface, 10) of the first substrate (10) and a protruding part (protrusion portion, 30) of the second substrate (30) forms a second protruding part (bottom portion of 30).
However, Pan and Kawata do not explicitly disclose a second fixing adhesive is filled between a side surface of the second protruding part facing the conductive structure layer and the bent part.
Sato teaches a second fixing adhesive (72) is filled between a side surface of the second protruding part (side of 70) facing the conductive structure layer (70) and the bent part (bottom 74) for the purposes of obtaining a touch panel having information input regions on a principal surface and a side surface of the touch panel and good operability, and capable of being applicable to an input/output integrated device ([0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan and Kawata to incorporate the second adhesive taught by Soto for the purposes of obtaining a touch panel having information input regions on a principal surface and a side surface of the touch panel and good operability, and capable of being applicable to an input/output integrated device ([0134]).
Regarding claim 12, Pan teaches the method for manufacturing the display panel according to claim 11, wherein the bending (S8) the stripped part (bottom portion of 23) of the conductive structure layer (20) toward the side (side surface, 10) of the first substrate (10) away from the conductive structure layer (20), and fixing the bent part (bent portion of 23) of the conductive structure layer (20) on the cut end surface (side surface, 10) of the first substrate (10)
However, Pan does not explicitly disclose disposing a mold on the cut end surface of the first substrate, wherein the mold has a molding surface allowing smooth transition of the bent part of the conductive structure layer; attaching the stripped part of the conductive structure layer on the molding surface to be bent; filling a second fixing adhesive between the bent part of the conductive structure layer and the protruding part of the second substrate, and curing the second fixing adhesive; and removing the mold, filling a first fixing adhesive between the bent part of the conductive structure layer and the cut end surface of the first substrate, and curing the first fixing adhesive.
Kawata teaches disposing a mold on the cut end surface (side surface, 10) of the first substrate (10); attaching the stripped part (bottom portion of 30, L, 33) of the conductive structure layer (30, L, 33); filling a first fixing (34) adhesive between the bent part (bent portion of 30, L, 33) of the conductive structure layer (30, L, 33) and the cut end surface (side surface, 10) of the first substrate (10), and curing the first fixing adhesive (34) for the purposes of preventing breakage of the conductive structure layer ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan to incorporate the fixing adhesive as taught by Kawata for the purposes of preventing breakage of the conductive structure layer ([0082]).
Pan and Kawata do not explicitly disclose disposing a mold, wherein the mold has a molding surface allowing smooth transition of the bent part and attaching the strip part to the molded surface to be bent, and filling a second fixing adhesive between the bent part of the conductive structure layer and the protruding part of the second substrate, and curing the second fixing adhesive; and removing the mold.
Sato teaches disposing a mold (molded body 50; [0350]-]0364]), wherein the mold (50) has a molding surface allowing smooth transition ([0350]-]0364]), and filling a second fixing (72) adhesive between the bent part of the conductive structure layer (70) and the protruding part of the second substrate (92), and curing the second fixing adhesive ([0336]); and removing the mold ([0350]-]0364]) for the purposes of obtaining a touch panel having information input regions on a principal surface and a side surface of the touch panel and good operability, and capable of being applicable to an input/output integrated device ([0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Pan and Kawata to incorporate the manufacturing process taught by Soto for the purposes of obtaining a touch panel having information input regions on a principal surface and a side surface of the touch panel and good operability, and capable of being applicable to an input/output integrated device ([0134]).
Regarding claim 13, Pan, Kawata, and Sato teach method for manufacturing the display panel according to claim 12, Sato further teaches wherein the mold (molded body 50; [0350]-]0364]) has the molding surface and a limiting surface ([0350]-]0364]), and the disposing the mold (50) on the cut end surface of the first substrate (92) comprises: attaching the limiting surface of the mold (50) to the cut end surface of the first substrate (92) and the side surface of the first substrate (92) away from the conductive structure layer (70)([0350]-]0364]), to make the molding surface be smoothly butted with the side surface of the first substrate (92) on which the conductive structure layer (70) is formed ([0350]-]0364]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                                                                                                                                                                                        
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871